PER CURIAM.
In accordance with the state’s proper confession of error, we grant defendant a belated appeal. See Robinson v. State, 373 So.2d 898 (Fla. 1979). As the state concedes, defendant’s sentence is not in accord with the plea agreement; the court imposed consecutive rather than concurrent sentences in case number 93-15639. We, therefore, vacate defendant’s sentence. On remand, the trial court is directed to resentence defendant pursuant to the plea agreement to concurrent sentences on counts one and two in ease number 93-15639. The sentence imposed in that case is to run concurrent with the sentence imposed in case number 92-12917.
Habeas granted; sentence vacated; cause remanded for resentencing.